    CASE 0:19-cr-00250-WMW-ECW Document 112 Filed 06/22/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                            Case No. 19-cr-0250 (WMW/ECW)

                             Plaintiff,
                                                ORDER ADOPTING REPORT AND
          v.                                        RECOMMENDATION

 Johnnie Lamar Haynes (1),

                             Defendant.


         This matter is before the Court on the April 27, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Elizabeth Cowan Wright. (Dkt. 106.) No

objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no clear

error.

                                          ORDER

         Based on the R&R, all the files, record, and proceedings herein, IT IS HEREBY

ORDERED:

         1.    The April 27, 2020 R&R, (Dkt. 106), is ADOPTED.

         2.    Defendant Johnnie Lamar Haynes’s motion to suppress, (Dkt. 35), is

DENIED.

         3.    Defendant Johnnie Lamar Haynes’s supplemental motion to suppress,

(Dkt. 59), is DENIED.
   CASE 0:19-cr-00250-WMW-ECW Document 112 Filed 06/22/20 Page 2 of 2



      4.    Defendant Johnnie Lamar Haynes’s request for a Franks hearing is

DENIED.


Dated: June 22, 2020                          s/Wilhelmina M. Wright
                                              Wilhelmina M. Wright
                                              United States District Judge




                                     2
